IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 : No. 26 EAL 2018
                                               :
                      Respondent               :
                                               : Petition for Allowance of Appeal from
                                               : the Order of the Superior Court
               v.                              :
                                               :
                                               :
 RAHEEM WILLIAMS,                              :
                                               :
                      Petitioner               :


                                         ORDER



PER CURIAM

      AND NOW, this 25th day of June, 2018, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issue set forth below.             Allocatur is DENIED as to all

remaining issues. The issue, rephrased for clarity, is:


      (1)    Did the trial court abuse its discretion in precluding the questioning of jurors
             about their views on guns and gun violence during voir dire?